Banke, Judge.
On appeal from his convictions for obstructing an officer and simple battery, the defendant contends that the evidence was insufficient.
Two officers testified that they arrived at the defendant’s house in response to a child-abuse complaint and were invited in by the defendant’s wife. A short time later the defendant entered the room, became enraged, and demanded that the officers leave. The defendant’s wife, according to the officers, indicated that they should stay. At this point, the defendant grabbed the collar of one of the officers and tore his tie off. Held:
*589Decided September 20, 1982.
Joab L. Kunin, for appellant.
Henry C. Head, Solicitor, for appellee.
The evidence was sufficient to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt. See generally Boyd v. State, 244 Ga. 130 (5) (259 SE2d 71) (1979).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.